Citation Nr: 1315053	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  00-11 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318, to include by way of clear and unmistakable error (CUE) in a November 1958 rating decision that denied service connection for dermatophytosis to the hands and feet.  


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service from April 1945 to May 1946 in the United States Navy.  He died in August 1972, and the appellant in this case is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In July 2000, the appellant testified at a travel board hearing before a Veterans Law Judge who has since retired from the Board.  In a July 2012 letter, the appellant was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In August 2012, the appellant responded that she wanted a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012) (the Board member who conducts the hearing will participate in making the final determination of the claim).  As a result, in February 2013, the appellant and her daughter presented additional testimony at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

The Board remanded the case in April 2001 and June 2003 for further development.  The case was subsequently returned to the Board for appellate review.   

In a July 2007 decision, the Board denied the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2009 memorandum decision, the Court vacated the Board's decision and remanded it to the Board for readjudication in compliance with specific instructions.  Specifically, the Court directed the Board to comply with VA's duty to assist by engaging in additional efforts to secure additional VA treatment records dated.  See 38 U.S.C.A. § 5103A.

The Board subsequently remanded the appeal in June 2010, September 2011, and August 2012 for further development.  The case has since been returned to the Board for appellate review.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the issue being decided herein.   

The issue of whether new and material evidence has been submitted to reopen service connection for the cause of the Veteran's death has been raised by the record, but has not been adjudicated by the RO.  See February 2013 videoconference hearing testimony at pages 7-8, 10 (appellant asserts that nose bleeding which began during service contributed to the Veteran's eventual death by coronary artery disease).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in August 1972.  The death certificate lists the cause of death as occlusive coronary artery disease.  

2.  The Veteran was not service-connected for any disability at the time of his death.  

3.  The Veteran was not evaluated totally disabled for service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW).  

4.  The Veteran was not "entitled to receive" total service-connected disability compensation by way of the eight possible exceptions listed under 38 C.F.R § 3.22(b).  

5.  During the Veteran's lifetime, a November 1958 rating decision denied service connection for dermatophytosis to the hands and feet.  He was informed of the decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of the issuance of that decision.

6.  The November 1958 rating decision is supported by evidence then of record and was consistent with the law and regulations then in effect.  There is no showing that the correct facts known at the time were not before the adjudicator, that the law then in effect at that time was incorrectly applied, and that the result would have been manifestly different to the extent any error did exist.     


CONCLUSIONS OF LAW

1.  The criteria are not met for DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.22, 20.1106 (2012).

2.  The November 1958 rating decision denying service connection for dermatophytosis to the hands and feet is final.  38 U.S.C.A. § 3305 (1958); VA regulations (VARs) 1008, 1009 (1958).  

3.  There is no CUE in the November 1958 rating decision that denied service connection for dermatophytosis to the hands and feet, for purposes of entitlement to § 1318 DIC benefits.  38 U.S.C.A. §§ 5109A(a), 7105 (West 2002); 38 C.F.R. §§ 3.22(b)(1), 3.104(b), 3.105(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2012), and its implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012), are not applicable to claims alleging CUE in prior VA decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15  Vet. App. 165 (2001).  Therefore, no further discussion of the VCAA duty to notify and assist is warranted here for the CUE issue on appeal. 

With regard to the issue of entitlement to DIC under 38 U.S.C.A. § 1318, review of the claims folder reveals compliance with the VCAA.  Specifically, the duty to notify was accomplished by way of VCAA letters sent from the RO to the appellant in September 2003, May 2007, June 2010, and October 2010.  Those letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate the claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the May 2007 letter provided the appellant with notice of the type of evidence necessary to establish an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Thus, the appellant has received all required notice in this case, and there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board notes that the RO did not provide the appellant with all VCAA notice prior to the February 1999 adverse determination on appeal.  But in Pelegrini II, the Court also clarified that, in these situations, VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the appellant receives (or has since received) content-complying VCAA notice, followed by readjudication of her claims, such that she is still provided proper due process.  In other words, she must be given an opportunity to participate effectively in the processing of her claims.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has further held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the timing error was cured.  After providing additional VCAA notice on multiple occasions, the RO readjudicated the claim in SSOCs, to include the most recent May 2012 SSOC.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376; see also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

In addition, the duty to assist the appellant has also been satisfied in this case.  The RO has secured the Veteran's service treatment records.  The record also includes private treatment records, a death certificate, hearing testimony, and lay statements.  

VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the claimant.  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).   

In the present case, as directed by the Court, VA has engaged in extensive efforts to secure any outstanding VA treatment records for the Veteran dated from 1946 until his death in 1972.  However, each request for these records yielded a negative response.  Specifically, in July 2001 and September 2001 responses, the VA New Jersey Health Care System indicated that no VA records for the Veteran are available.  In November 2001, the VA Medical Center (VAMC) in East Orange, New Jersey, indicated they had no records for the Veteran.  In May 2011, the VA New Jersey Health Care System, on behalf of the VAMCs in East Orange and Lyons, as well as on behalf of the VA Community Based Outpatient Clinic (CBOCs) in Newark and Jersey City, indicated that, after a complete search of active files, as well as archival listings from record rooms, no records for the Veteran were found dated from 1946 to 1972.  In May 2012, the VA New Jersey Health Care System again confirmed that no records for the Veteran were retrieved.  

While additional attempts to obtain information can always be undertaken, the Board finds that such an additional attempt, in light of the extensive efforts already performed in this case, cannot be justified.  Simply stated, no VA treatment records for the Veteran are available.  Further attempts would clearly be futile at this juncture.  

In May 2011, the RO also received a negative response for private treatment records dated from 1946 to 1972 from the Jersey City Medical Center.  In this case, the Board is satisfied the RO has made reasonable efforts to obtain these private records.  38 C.F.R. § 3.159(c).  Moreover, the Board notes that the December 2009 memorandum decision of the Court did not instruct the Board to secure any other additional evidence aside from VA treatment records.  

The appellant has stated on several occasions that the Veteran was totally disabled and in receipt of Social Security Administration (SSA) disability benefits at the time of his death in August 1972.  See e.g., December 1971, July 2000 appellant statements; May 2000 VA Form 9.  However, the appellant has also expressed uncertainty about what precise disabilities were totally disabling before the Veteran's death.  See February 2013 hearing testimony at page 13; July 2000 hearing testimony at page 10.  

VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA's duty to assist includes the responsibility to obtain any "relevant" records from the SSA.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  

The Federal Circuit recently held that, under the duty to assist provisions of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c), VA is only required to obtain disability records from SSA if VA determines, without review of the actual records, that there is a reasonable possibility that such records are "relevant" to the Veteran's claim for VA disability compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  The Federal Circuit added that "relevant" records for the purpose of section 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  The Federal Circuit in Golz noted that the VA need not obtain SSA records in every case in order to rule out their relevance.  Id. at 1323.  

In the present case, any SSA records pertaining to the Veteran's disabilities at the time of his death in 1972 would not alter the ultimate disposition of the § 1318 claim being denied.  DIC compensation under 38 U.S.C.A. § 1318 must be for a service-connected disability that was continuously rated as totally disabling for the 10 years immediately preceding death.  The Veteran was never service-connected for any disabilities during his lifetime, such that any SSA records, even if they still existed, would not impact the § 1318 claim.  As to the CUE aspect of the § 1318 claim, a determination that there was CUE must be based upon the record that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  There is no allegation or evidence the Veteran was receiving SSA disability benefits at the time of the November 1958 rating decision subject to a CUE analysis in the present case.  In fact, in the Veteran's August 1958 service connection application, the Veteran specifically denied having total disability at that time.  Thus, there is no reason to believe that he would have applied for SSA benefits at that time.  In essence, further efforts to obtain these SSA records are not warranted, as they would provide no reasonable possibility of substantiating the § 1318 and CUE claims on appeal.  38 U.S.C.A. § 5103A(a)(2).  

With regard to the previous April 2001, June 2003, June 2010, September 2011, and August 2012 Board remands, the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the RO provided additional, compliant VCAA notice; scheduled the appellant for a February 2013 hearing; and, engaged in extensive efforts to secure VA treatment records dated from 1946 to 1972.  As such, the RO/AMC has substantially complied with the Board's instructions.  

With regard to the July 2000 and February 2013 Board hearings, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, No. 11-1253 (U.S. Vet. App. October 16, 2012).  At both hearings, the Veterans Law Judge and the appellant outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Specifically, at both hearings, the appellant and Veterans Law Judges discussed the severity and nature of the Veteran's disabilities from 1946 to his death in 1972, his employability during that time period, and the evidence in support of service connection for a skin disorder in the 1958 rating decision. The appellant was advised that, in order to be eligible for benefits under 38 U.S.C.A. § 1318, the Veteran must be continuously rated as totally disabling for a service-connected disability in the 10 years immediately preceding death.  The appellant indicated she was not able to secure missing VA and private treatment records dated from 1946 to 1972.  Overall, the hearings were legally sufficient.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  


Governing Laws and Regulations for 38 U.S.C.A. § 1318 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2012); 38 C.F.R. § 3.22(a) (2012).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22(c).  

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3).  

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for CUE committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2).    

In Cole v. West, 13 Vet. App. 268 (1999), the Court has held that, in cases in which the survivor seeks to establish entitlement to DIC under 38 U.S.C.A. § 1318 via CUE, he or she must provide the date or the approximate date of the decision or otherwise provide sufficient detail so as to identify the decision sought to be attacked collaterally, and establish how based on the evidence of record and the law at the time of the decision, the Veteran would have been entitled to receive a total rating. 

With respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318  and certain other cases, the issues involved will be decided with regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.  

Previously, under the "hypothetical entitlement" approach, for claims for § 1318 DIC benefits filed before January 21, 2000, if the survivor of a deceased Veteran could prove that a Veteran would have been entitled to receive compensation for a 100% disabling service-connected disability for ten years prior to death, then the survivor may claim DIC benefits under § 1318, even though the deceased Veteran did not actually receive such compensation.  VA Gen. Coun. Prec. 68-90 (July 18, 1990).  See also Green v. Brown, 10 Vet. App. 111, 118-19 (1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 Vet. App. 307 (1998); Cole, 13 Vet. App. at 278.  

However, the Federal Circuit has ruled that § 1318 DIC claims are no longer subject to a "hypothetical entitlement" analysis.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008).  See also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  In essence, under Rodriguez and Tarver, the amended regulation 38 C.F.R. § 3.22 does not have an impermissible retroactive effect, and it may be applied to bar DIC claims filed by survivors under the "hypothetical entitlement" theory, no matter when the § 1318 claim was filed.  Simply put, there is no longer "hypothetical entitlement" to DIC benefits under any circumstance.    

Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318  must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See again Rodriguez v. Peake, 511 F.3d 1147 (2008).


Analysis - 38 U.S.C.A. § 1318 Claim

The Veteran died in August 1972, and the death certificate lists the cause of death as occlusive coronary artery disease.  The Veteran did not have any service-connected disorders at the time of his death.  

After a review of the record, the Board finds that the Veteran was not in actual receipt of total 100 percent disability compensation due to service-connected disabilities prior to his death in August 1972 for any of the required periods of time.  38 U.S.C.A. § 1318(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.22(a) (2012).  

The Veteran was discharged from service in May 1946, and he did not apply for VA benefits until August 1958 at which time he filed a claim for service connection for a fungus infection.  In a November 1958 rating decision, the RO denied that claim.  The Veteran was informed of that decision and of his appellate rights, but he did not appeal.  There was also no evidence received within one year of that decision.  Thus, the November 1958 rating decision became final.  

As noted above, at the time of his death in August 1972, the Veteran was not service-connected for any disabilities.  In September 1972 and January 1999 rating decisions, the RO also denied service connection for the cause of the Veteran's death.  These decisions were also final.  

In short, the Veteran did not have total disability (100 percent) for a period of ten or more years immediately preceding his death in August 1972.  It follows that he also did not have total disability (100 percent) for at least five years from the date of his separation from service in May 1946.  Furthermore, there is no indication or allegation that he was a former POW.  Thus, he was not in actual receipt of compensation for service-connected disability rated as totally disabling by VA for any of the required periods of time.  38 C.F.R. § 3.22(a).  Therefore, the Board finds that entitlement to 38 U.S.C.A. § 1318 benefits are not met on this basis.      
  
The appellant appears to be contending that the Veteran should have been in receipt of total disability compensation due to service-connected disabilities for at least 10 years prior to the Veteran's death in August 1972.  She believes that he should have been granted service connection for a "severe" skin condition to the hands and feet as well as frequent nosebleeds.  She maintains that these conditions were related to inoculations during service or his duties cleaning ships during service.  She also contends that the Veteran was totally disabled from 1962 to 1972 and should have received a total rating since at least 1962.  In this regard, the appellant has stated that he was sick and unable to work prior to his death, as his nosebleeds weakened his heart, prevented him from working, and led to his death.  

In support of her allegations, the appellant has indicated that the Veteran was treated for his skin condition and nosebleeds at private and VA facilities from 1946 to 1972, but has noted that these records are no longer available.  See appellant's statements dated in December 1971, November 1998, May 2002, and June 2012; April 2009 Appellant's Brief to Court; October 2007 Motion for Reconsideration; May 2000 VA Form 9; July 2000 lay statements from daughters.  

In contrast to the foregoing allegations, at both hearings, the appellant stated she was unaware of what conditions caused the Veteran to be totally disabled prior to his death in August 1972.  In fact, in an earlier January 1972 claim for "total disability" filed by the appellant several months prior to the Veteran's death, she disclosed that even then she did not know the "exact nature" of the Veteran's illness.  

To the extent that the appellant has suggested the Veteran should have been entitled to receive a 100 percent evaluation for at least 10 years prior to his death, her statements could be construed as a claim for "hypothetical" entitlement.  Although the Board is sympathetic to the appellant's assertions, any potential claim based on "hypothetical entitlement" is now barred as matter of law, no matter when the DIC claim for benefits was filed.  Rodriguez, 511 F.3d at 1156; Tarver, 557 F.3d at 1377.  Here, the appellant filed her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 in September 1998.  In any event, as decided in Rodriguez and Tarver, the January 2000 changes to 38 C.F.R. § 3.22 are retroactively applicable and bar recovery on the hypothetical entitlement theory, irrespective of when the § 1318 DIC claim was filed.  Accordingly, in as much as the appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's holdings in Rodriguez and Tarver.

It follows that, because any proffered theory of hypothetical entitlement for § 1318 benefits is barred as a matter of law, the appellant can only establish entitlement to § 1318 benefits if she shows that the Veteran was "entitled to receive" total disability compensation by way of one of the eight possible exceptions listed under 38 C.F.R. § 3.22(b)(1)-(3).  

However, there is no allegation by the appellant or any evidence of record showing that she has met the criteria for any of the exceptions listed under 38 C.F.R. § 3.22(b).  In this regard, the appellant has not submitted additional service department records that would provide a basis for reopening a previous claim and awarding a total service-connected disability retroactively.  38 C.F.R. § 3.22(b)(2).  She also does not meet any of the remaining six exceptions listed under 38 C.F.R. § 3.22(b)(3)(i)-(vi).  Specifically, there is no simply no indication that VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; (VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3).  

In short, there is no legal basis for granting the appellant's claim pursuant to 38 U.S.C.A. § 1318, unless the theory of CUE in a prior VA decision is considered and granted.  The Board is sympathetic to the appellant's claim and her particular circumstances.  Nonetheless, VA is bound by the applicable law and regulations as written. 38 U.S.C.A. § 7104(c).  Her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 is essentially a claim for hypothetical entitlement, which is barred as a matter of law.  Accordingly, the appellant's claim under the provisions of 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 

The only remaining potential basis for entitlement to § 1318 benefits is evidence showing that a service-connected disability would have been rated as totally disabling for 10 years prior to the Veteran's death or at least five years after service, but for CUE committed by VA in a rating decision during the Veteran's lifetime.  See 38 C.F.R. § 3.22(b)(1).  The Board will now consider this theory of entitlement to § 1318 benefits.     

A rating decision becomes final if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2012).  Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(b), 3.105(a).   

If an earlier decision contained CUE, the prior decision must be reversed or revised, and the decision constituting reversal or revision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior, reversed decision.  38 C.F.R. §§ 3.105(a); 3.400(k).  

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1997).  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  See also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion before the Court in a claim of CUE).

CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensured, the error complained of cannot be clear and unmistakable.  Id.  The claimant must offer some persuasive reasons as to why the result would have been manifestly different but for the alleged error, unless it is the kind of error that, if true, would be clear and unmistakable on its face.  Baldwin v.  West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  

In order to find CUE in a prior adjudication, it must be determined (1) that either the correct facts known at the time or constructively known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the prior decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App.  109, 112 (1999); Russell, 3 Vet. App. at 313-14.  A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  The laws at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) (finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).  The application of a regulation that has been subsequently invalidated does not constitute CUE.  VAOPGCPREC 25-95.  If CUE is established, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

A breach of the VA's duty to assist cannot form a basis for a claim of CUE.  Baldwin, 13 Vet. App. at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey  v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere disagreement as to how the facts were weighed or evaluated does not amount to a claim of CUE.  Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  

In this case, in a November 1958 rating decision, the RO denied the Veteran's claim for service connection for dermatophytosis (a fungal disorder) of the feet and hands.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  It is undisputed that the Veteran did not appeal the November 1958 rating decision.  Therefore, the November 1958 rating decision is final.  38 U.S.C.A. § 3305 (1958); VA regulations (VARs) 1008, 1009 (1958).  Accordingly, it is only subject to reversal or amendment if it contains CUE.  38 C.F.R. § 3.105(a).

The appellant has raised the issue of whether there was CUE in the November 1958 rating decision, which denied service connection for dermatophytosis (a fungal disorder) of the feet and hands.  She contends that, based on the evidence and the law in 1958, the RO should have granted service connection for dermatophytosis of the feet and hands and assigned a total 100 percent rating.  Her arguments also imply that the correct facts known at the time or constructively known at the time were not before the adjudicator.  Specifically, she references alleged missing VA and private treatment records dated from 1946 to 1959 that would have demonstrated further treatment for the skin disorder.  

As a threshold matter, the Board finds that the arguments advanced by the appellant allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).  The Board will therefore adjudicate the merits of the CUE issue.  

At the time of the November 1958 rating decision, applicable VA law provided that service connection was warranted for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. § 2310 (1958) [now codified at 38 U.S.C.A. § 1110].

At the time of the November 1958 rating decision, applicable VA law provided that service-connection connotes many factors.  In general and fundamentally, it meant establishment of the incurrence of injury or disease or aggravation of a preexisting injury or disease resulting in disability coincidentally with the period of active military or naval service.  This may be accomplished by the presentation of affirmative facts showing the inception or aggravation of an injury or disease during active service or through the operation of statutory or regulatory presumptions.  Determinations as to service connection should be based on review of the entire evidence of record in the individual case, with due consideration extended to the defined and consistently applied policy of the VA to administer the law under a broad and liberal interpretation consistent with the facts shown in each case.). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service connection, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 3.63 (1958) [now codified at 38 C.F.R. § 3.303(a)]

At the time of the November 1958 rating decision, applicable VA law also provided that, in determinations involving the question of service connection due, consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.77(b) (1958) [now codified at 38 C.F.R. § 3.303(a)].  

At the time of the November 1958 rating decision, applicable VA law provided that a TDIU may be assigned when the requirements of permanence are met, without regard to the specific provisions of the rating schedule, and the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  See The Schedule for Rating Disabilities, 1945 Edition, Total Disability Ratings Based on Unemployability of the Individual, paragraph 16 (April 1, 1946) [now codified at 38 C.F.R. § 4.16(a)].  

At the time of the November 1958 rating decision, applicable VA law provided that
exceptional cases to which the application of the 1945 schedule is not understood, or with regard to which evaluation under this schedule is considered inadequate or excessive, may be submitted by the Adjudication Officer, or Chief, Veterans Claims Division for an advisory opinion or for reevaluation to the Director (Compensation and Pension) Service, Central Office.  See VAR 1142(A) (1958) [now codified at 38 C.F.R. § 3.321(b)].  

Upon review of the evidence of record and the law in effect in November 1958, the Board finds no CUE in the November 1958 RO decision.  See 38 C.F.R. § 3.105(a).  

Initially, in denying service connection for dermatophytosis (a fungal disorder) of the feet and hands in the November 1958 rating decision, there is no allegation or evidence that the RO incorrectly applied VA laws and regulations regarding the service connection issue.  Bouton, 23 Vet. App. at 71; Grover, 12 Vet. App.  at 112; Russell, 3 Vet. App. at 313-14.   

Instead, the appellant appears to believe that the facts and evidence before the RO in November 1958 clearly demonstrated that service connection for dermatophytosis (a fungal disorder) of the feet and hands was warranted.  Such an argument seems to be a disagreement with the manner in which the RO weighed or evaluated the available evidence, which does not amount to a claim of CUE.  Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 Vet. App. at 313.  

As noted above, the appellant's arguments also imply that the correct facts known at the time or constructively known at the time were not before the adjudicator.  Specifically, she references alleged missing VA and private treatment records dated from 1946 to 1959 that would have demonstrated further treatment for the skin disorder.  

The Veteran's service treatment records reveal that in July 1945 he was treated on multiple occasions for athlete's foot.  However, upon separation in May 1946, an examination of his feet was normal.  Although the Veteran alleged treatment at Jersey City Medical Center from 1946 to 1958 for a rash on the feet and hands, a September 1958 letter from that facility noted that the Veteran was only seen several times in August 1958 for a rash on the hands and feet with an intense itch.  He was treated with medication and had not been treated since that time.  Notably, in contrast to the Veteran's assertions, the private provider specifically commented that there was nothing in their records to confirm the Veteran's assertion that he was treated prior to 1958 at their skin clinic.  A September 1958 VA examiner diagnosed him with chronic dermatophytosis of the hands and feet.  The RO in the November 1958 rating decision discussed the above evidence when it denied the claim.  
 
The RO weighed the evidence before it and applied the law to find that the Veteran was not entitled to service connection for dermatophytosis.  The RO emphasized that no skin complaints or defects were found at separation in May 1946.  The RO also noted that the first post-service treatment of record was in August 1958.  The RO found that the skin condition treated in service was "acute and in no way related to current disability."  

Moreover, at the time of the November 1958 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating panel participated in the November 1958 decision and was a signatory to the determination.  The opinion that the Veteran was not entitled to service connection for a skin disorder was supported by the medical member of the panel, and the RO could have relied on his medical judgment in deciding the claim.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  That is, prior to the 1991 Colvin decision, VA was not required to rely upon independent medical evidence to support its medical conclusion.  Both the Board and the RO's common practice at that time was to use their own medical judgment by way of a medical member of a panel.  See e.g., Austin v. Brown, 6 Vet. App. 547, 549 (1994).  As the November 1958 rating decision was ascribed to by the medical member of the panel, it cannot be said that the pertinent evidence of record supported the Veteran's position. 

With regard to the allegation that there were missing VA treatment records dated from 1946 to 1958 which may reveal further skin treatment, the Board recognizes that in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and Board even where they were not actually before the adjudicating body.  However, after extensive development in this case, if VA treatment records existed from 1946 to 1958, they are simply not available.  In fact, it is unclear whether these VA treatment records existed, and how relevant they would actually be if they existed.  In addition, the private provider in Jersey City did not verify the Veteran's assertions regarding earlier skin treatment, which somewhat diminishes the Veteran's credibility with regard to the extent of his alleged VA treatment for a skin condition as well.    

Moreover, even if additional VA treatment records constructively existed prior to 1958, it is also not absolutely clear that a different result would have ensued if these records had been secured.  Fugo, 6 Vet. App. 43-44.  In other words, the Board cannot be certain that the overall outcome of the service connection issue would have been manifestly different if the correct facts were before the Board by way of possible, additional VA treatment records.  Fugo, 6 Vet. App. at 43-44.  Even if such records may have documented treatment, the RO had already conceded that there was a current disorder, and there is no certainty that such records would have related the disorder to service. 

Based on the foregoing, the Board finds that the November 1958 rating decision is supported by evidence then of record and was consistent with the law and regulations then in effect.  There is no showing that the correct facts known at the time were not before the adjudicator, that the law then in effect at that time was incorrectly applied, and that the result would have been manifestly different to the extent any error did exist.     

In addition, for the sake of argument, even if the RO committed CUE by failing to grant service connection in the November 1958 rating decision, (which the Board finds it did not), the grant of service connection for dermatophytosis of the feet and hands would not have resulted in total 100 percent disability for the 10 years prior to the Veteran's death.  See 38 C.F.R. § 3.22(b)(1).  That is, even if the failure to award service connection was CUE, the appellant would still not be entitled to § DIC benefits pursuant to 38 U.S.C.A. § 1318 for several reasons.  

First, the 1945 edition of the Schedule for Rating Disabilities, Diagnostic Codes 7800-7819, 7899, do not provide for a schedular rating in excess of 50 percent for any skin condition.  Second, although a total rating for § 1318 purposes can also be based on the award of a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) (see 38 C.F.R. § 3.22(c)), there is no probative evidence revealing that the Veteran was unemployable due to his dermatophytosis at the time of the November 1958 rating decision.  In fact, there is evidence against it.  As stated above, in the Veteran's August 1958 service connection application, the Veteran actually denied total disability at that time.  The September 1958 VA skin examiner also described the dermatophytosis as "mild to moderate" with a notation that the Veteran claimed no work loss from the condition.  Moreover, the appellant was not able to clearly identify what conditions were totally disabling at the time of the Veteran's death in 1972.  See both hearing transcripts.  Third, no unusual situation existed that would have warranted referral for the past equivalent of an extra-schedular rating for the dermatophytosis of the feet and hands.  See VAR 1142(A) (1958) [now codified at 38 C.F.R. § 3.321(b)].  

The Board adds that, although the appellant, has suggested that service connection for nose bleeding should have also been considered by the RO in the November 1958 rating decision, the claims folder contains no formal or informal claim from the Veteran even remotely suggesting service connection for nose bleeding.  38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  On this issue, the Board is aware that "the 'implicit denial' rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if [VA] did not expressly address that claim in its decision." Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009).  However, there was no explicit or implicit reference to nose bleeding in the November 1958 rating decision, and there was no earlier informal claim from the Veteran for nose bleeding.  It follows that the "implicit denial rule" holdings are inapplicable to the present case.  See e.g., Cogburn v. Shinseki, 24 Vet. App. 205, 212-13 (2010) (citing Adams v. Shinseki, 568 F.3d 956, 963-64 (Fed. Cir. 2009)) (discussing factors to be considered in applying "implicit denial" rule).

Therefore, the Board finds no CUE in the November 1958 rating decision that denied service connection for dermatophytosis of the feet and hands.  38 C.F.R. § 3.105(a).  The benefit-of-the-doubt doctrine is inapplicable to CUE motions, and this CUE motion must therefore be denied.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).  Accordingly, the Board denies entitlement to § 1318 benefits, to include on the basis of CUE in a prior rating decision.  


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318, to include by way of CUE in a November 1958 rating decision, is denied.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


